 

DISTRIBUTION AGREEMENT
(North America)
 
This Distribution Agreement (hereinafter referred to as the “Agreement”) is made
and entered into as of this 11th day of January, 2011 (“Effective Date”) between
Altera Corporation, having its principal place of business at 101 Innovation
Drive, San Jose, CA 95134 (hereinafter referred to as “Altera”) and Arrow
Electronics, Inc., having its principal place of business at 50 Marcus Drive,
Melville, NY 11747-4210 U.S.A. (hereinafter referred to as “Distributor”) on
behalf of itself and its wholly-owned subsidiaries, Arrow Brasil S/A and ELKO
Componentes Electronicos S.A.
 
WITNESSETH:
 
WHEREAS, Altera is the owner, manufacturer, and developer of certain Products
defined below; and
 
WHEREAS, Altera and Distributor entered into a previous Distribution Agreement
effective February 18, 1999, as amended; and
 
WHEREAS, Distributor wishes to be appointed as a non-exclusive distributor of
the Products under the terms and conditions of this Agreement;
 
NOW THEREFORE, the parties agree as follows:
 
1.    DEFINITIONS
 
1.1 “Development Kits” means development boards and related materials offered
for sale by Altera in the ordinary course of business.
 
1.2 “OEM Customer” means an original equipment manufacturer (“OEM”) that
purchases a component made by the OEM's contract manufacturer for use in the
OEM's products.
 
1.3 “Products” or “Product” means semiconductor components, HardCopy Products,
programming hardware, Software Products, Development Kits and related materials
offered for sale by Altera in the ordinary course of business, and that have not
been excluded from the definition of Products by written notice from Altera to
Distributor.
 
1.4 “Sale” or “purchase” shall also be understood to mean “license.”
 
1.5 “Software Products” means software development tools for programmable logic
design and ASICs, simulation, testing, and for programming as offered for
license by Altera in the ordinary course of business.
 
1.6 “Territory” means the following geographic areas, respectively:
 
Arrow Electronics, Inc.: United States and Canada,
Arrow Brasil S/A: Brazil, and
ELKO Componentes Electronicos S.A.: Argentina.
 
1.7 “Trademarks” means (i) both the name “Altera” and the corresponding stylized
mark and logotype; and (ii) the trademarks, tradenames, and service marks of the
Products and the respective stylized marks and logotypes for such trademarks,
tradenames, and service marks.
 
2.    APPOINTMENT
 
Altera hereby appoints Distributor and Distributor hereby accepts the
appointment, as a non-exclusive Distributor of the Products within the
Territory.
 
3.    DISTRIBUTOR RESPONSIBILITIES
 
3.1 Promotion and Sales Efforts. Distributor shall use its best efforts to:
(a) Promote the sale of the Products (including through securing design wins and
selling Products) within the Territory. Distributor shall not solicit design
wins or sales of Products outside the Territory.

 

--------------------------------------------------------------------------------

 

(b) Obtain directly from Altera and authorized Altera distributors one hundred
percent (100%) of its requirements of Altera products.
(c) Make full use of all promotional material supplied by Altera.
(d) Maintain total inventories of Products at Distributor in an amount mutually
agreed upon by both parties.
(e) Maintain inventories of newly introduced Products, sufficient to satisfy the
needs of customers in a timely manner as mutually agreed by the parties.
(f) Provide and maintain adequate sales facilities and sales, FAE and support
personnel in accordance with reasonable standards that from time to time are
established by Altera and agreed to by Distributor.
(g) Provide and maintain Product programming facilities, equipment, and
personnel in accordance with reasonable standards that from time to time are
established by Altera and agreed to by Distributor.
(h) Make available sales, engineering, and support personnel to attend
Altera-sponsored training.
(i) Keep Altera informed of industry trends and competitive conditions that may
affect the sale of Altera Products.
(j) Adhere to operational policies and procedures that Altera will publish (and
revise from time to time) in order to fulfill the provisions of this Agreement,
to facilitate Altera's business with Distributors, and promote sales to
customers. In the event of any inconsistency between such published operational
policies and the provisions of this Agreement, the provisions of this Agreement
shall govern.
(k) Perform such other express or implied duties as are called for by this
Agreement or consistent with the purposes hereof.
 
3.2 Reporting Responsibilities. Distributor shall provide a daily report to
Altera, including the following informational headings: Daily POS, Daily
Inventory, Daily Distributor Backlog, Daily DPA Claims and Weekly Forecast.
Distributor shall also provide at least a weekly report to Altera concerning
customer backlog on Distributor of Altera Products, including the following
informational headings: Altera valid part number, quantity, resale price,
requested delivery date, end customer, ship-to location and ship-to company.
Altera may also request at its sole discretion any other information that is
reasonable in the normal course of business. Altera will provide details,
format, timing and other requirements. The reporting format is to be via
electronic data interchange (EDI) transaction or another acceptable reporting
method, if agreed to by Altera.
 
3.3 Covenants.
 
(a) Both parties agree to conduct business in a manner that reflects favorably
at all times on the Products and the good name, goodwill and reputation of the
other party.
 
(b) Neither party shall engage in deceptive, misleading, or unethical practices
that are or might be detrimental to the other party, the Products, or the
public, including, but not limited to, disparagement of the other party or the
Products and use of misleading advertising.
 
(c) Neither party shall make false or misleading representations with regard to
the other party and will make no representations to customers or to the trade
with respect to the specifications, features or capabilities of the Products
that are inconsistent with the literature distributed by Altera.
 
(d) Both parties will maintain the confidentiality of the other party's
proprietary information, pursuant to the terms of the Mutual Non-Disclosure
Agreement attached hereto as Attachment I and executed concurrently with this
Agreement.
 
(e) Distributor will not make shipments to customers located out of Territory
unless authorized to do so by Altera.
 
(f) In cases where below list pricing is granted to a particular OEM or CM,
Distributor will claim debits solely against Products shipped to an OEM Customer
or such OEM Customer's designated contract manufacturers in order to meet the
volume requirements of said OEM Customer.
 

 

--------------------------------------------------------------------------------

 

3.4 Distributor's Financial Condition. Distributor is in satisfactory financial
condition, solvent and has the financial ability to continue as a going concern
and will be able to perform under the terms of this Agreement. Altera will have
the right to establish credit limits and other financial requirements as a
condition of Distributor's right to place orders with Altera and shall also have
the right to change such credit limits and financial requirements at any time.
In connection with any decision by Altera to establish a credit limit for
Distributor, Distributor will furnish such financial reports and other financial
data as Altera may reasonably request as necessary to determine Distributor's
financial condition.
 
3.5 Compliance With Law. Distributor will comply with all applicable
international, transnational, national, regional, and local laws and regulations
in performing its duties under this Agreement and in any dealings with respect
to Products. This includes but is not limited to compliance with (i) securities
laws governing trading in securities of Altera and other companies, (ii)
anti-trust and competition laws and regulations, and (iii) anti-bribery and
corruption laws and regulations. Distributor may not use bribes or kickbacks in
conducting business under this Agreement. Distributor shall include in its
standard terms and conditions of sale a requirement for its customers to comply
with U.S and non-U.S. export control laws and regulations.
 
3.6 Compliance With Export Control Laws. In recognition of U.S. and non-U.S.
export control laws and regulations, Distributor agrees to obtain any necessary
export license or other documentation prior to export, deemed export or
re-export of any Product or technical data acquired from Altera under this
Agreement. Accordingly, Distributor shall not knowingly sell, export, re-export,
transfer, divert or otherwise dispose of any such Product or technical data
directly or indirectly to any person, firm or entity, or country or countries,
prohibited by the laws or regulations of the United States or any other country.
Further, Distributor shall notify any person, firm or entity obtaining such
products or technical data from Distributor of the need to comply with such laws
and regulations. Altera will provide (in a mechanized format mutually agreed to
by the parties) accurate export control classification numbers and harmonized
tariff codes for all Products.
 
3.7 Records; Audit. Distributor will maintain accurate and complete records
reflecting its performance under this Agreement.  During normal business hours,
no more than twice in any twelve (12) month period, and upon not less than ten
(10) business days prior notice, Altera or its authorized representatives may
(i) conduct a physical inventory of Products in any stocking location (or, in
automated facilities, observe cycle counts and related methodology), or (ii)
with regard to the transactions occurring in the twelve months immediately
preceding the audit, review, inspect, audit and copy all books and records
relating specifically to or pertaining to this Agreement, kept by or under
control of Distributor, including but not limited to those kept by Distributor
and its employees.  Upon Altera's request, Distributor shall use reasonable
efforts to make such books and records available at its corporate headquarters.
 
4.    ALTERA'S RESPONSIBILITY
 
Altera will furnish Distributor without charge a reasonable supply of Altera's
current list of published suggested prices, sales literature, books, catalogs,
etc. as Altera may prepare for distribution, and shall also provide Distributor
with such technical and sales assistance as may be necessary to assist
Distributor in effectively carrying out its obligations under this Agreement.
Altera reserves the right to sell directly to any and all customers.
 
5.     ORDER PROCEDURE
5.1 Orders. Distributor will place individual orders for the Products from time
to time during the term of this Agreement by EDI, or for Software Products, as
otherwise instructed by Altera, and such orders will contain all reasonably
required information, as determined by Altera. This Agreement shall govern to
the extent that any terms in this Agreement are inconsistent with the terms of
any agreement between Altera and Distributor relating to EDI or other data
interchange.
 
5.2 Acceptance by Altera. All orders for the Products by Distributor shall be
subject to acceptance by Altera and shall not be binding until the earlier of
such acceptance or shipment, and, in the case of acceptance by shipment, only as
to the portion of the order actually shipped. Altera has the right to refuse to
accept, for any reason, any order placed by Distributor. Any Distributor order
not rejected by Altera within ten (10) days of issuance by Distributor will be
deemed accepted.
 
5.3 Controlling Terms. The terms of this Agreement will apply to each order
accepted or shipped by Altera under this Agreement. In the event that any terms
or conditions of sale contained in any communication between Distributor and
Altera contradict or are inconsistent with anything contained in this Agreement,
the terms and conditions of this Agreement shall prevail. Altera's acceptance of
any order from Distributor under this Agreement is conditioned on Distributor
agreeing that the terms of this Agreement shall prevail over any additional or
inconsistent terms communicated by Distributor to Altera in any form whatsoever.

 

--------------------------------------------------------------------------------

 

 
5.4 Changes and Cancellation by Distributor.
(a) Standard Products: All orders submitted by Distributor and accepted by
Altera are firm commitments by Distributor to buy Altera Products. Distributor
will notify Altera in writing in a timely manner of its desire to change or
cancel any order. Altera shall have the right to deny any change or cancellation
request submitted by Distributor within ninety (90) days of the current factory
scheduled shipment date. However, within the period from thirty (30) to ninety
(90) days of the current factory scheduled shipment date, Altera will use
reasonable efforts to accommodate reasonable requests for changes or
cancellations. Within the period from zero (0) to thirty (30) days of current
factory scheduled shipment date, Altera will accept change orders only in
extraordinary circumstances, which shall be determined by Altera in its sole
judgment. Altera's acceptance of any change or cancellation shall not obligate
Altera to accept any future change or cancellation requests. It is the
responsibility of Distributor to reconcile its own records of orders on Altera
with Altera's records of order backlog and manage accordingly.
(b) HardCopy Products: Distributor may place orders on Altera for HardCopy
Products in accordance with the terms of the Master HardCopy Development and
Sale Agreement agreed to by the parties as of June 19, 2007.
(c) Non-Standard Products: From time to time, Distributor may place orders on
Altera for Non-Standard Product other than HardCopy. For purposes of this
Agreement, Non-Standard Product is defined as any Product other than HardCopy
that is not listed in Altera's published distributor price list, or that
requires special processing by Altera. Once accepted by Altera, orders for
Non-Standard Product may not be changed in any way without prior approval of
Altera. As a pre-condition to approving a request to change or cancel an order
for Non-Standard Product, Altera may require Distributor to compensate Altera
for any costs incurred by Altera as a result of the change or cancellation.
Certain Non-Standard Product specified by Altera shall be non-cancelable and
non-refundable.
 
5.6 Cancellation by Altera. Altera reserves the right to cancel any orders
placed by Distributor and accepted by Altera as set forth above, or to refuse or
delay shipment thereof, if:
 
(a) Distributor fails to make any payment as provided in this Agreement or under
the terms of payment set forth in any invoice or otherwise agreed to by Altera
and Distributor;
 
(b) Distributor fails to meet reasonable credit or financial requirements
established by Altera, including any limitations on allowable credit;
 
(c) Distributor otherwise fails to comply with the terms and conditions of this
Agreement;
 
(d) this Agreement is terminated and the scheduled delivery would take place
after the Agreement's termination date; or
(e) circumstances beyond Altera's control prevent it from shipping any order by
the requested delivery date.
 
Altera also reserves the right to discontinue the manufacture or distribution of
any or all of the Products at any time, and to cancel any orders for such
discontinued Products, and, except as set forth in this subparagraph 5.6(e),
without liability of any kind to Distributor or to any other person. No such
cancellation, refusal or delay will be deemed a termination (unless Altera so
advises Distributor) or breach of this Agreement by Altera. Altera will attempt,
but is not required, to provide Distributor with at least sixty (60) days
advance written notice of Product discontinuances in the same manner as is
provided to customers in general. Distributor may, in its discretion, within
sixty (60) days of its receipt of such notice, notify Altera in writing of its
intention to return any or all such Products which remain in its inventory for a
credit equal to the net price paid by Distributor for such Products. The
Products will be returned within sixty (60) days of the date of Distributor's
receipt of Altera's return authorization. Altera will pay all freight and
shipping charges in connection with any such returns.
 
6.    PAYMENT
 
6.1 Terms and Interest. Payment shall be made according to the terms specified
in writing by Altera and agreed to by Arrow. Interest shall be payable at the
rate of one-and-one-half percent (1.5%) per month or at the maximum rate
permitted by law, whichever is less, on all overdue and unpaid invoices. Altera
has the right to invoice Distributor for any unauthorized discounts or
deductions taken by Distributor, and Distributor shall make payment on such
invoices net thirty (30) days. Altera will not accept and Distributor will not
make bulk payments; all transactions, including remittances, must include the
appropriate Altera reference number from EDI. Distributor will not take and
Altera will not accept deductions

 

--------------------------------------------------------------------------------

 

of credits before they are sent via EDI.
 
6.2 Method of Payment. Distributor shall make payment in US Dollars or in such
method as agreed to by the parties in writing.
 
6.3 Taxes, Tariffs, and Fees. Unless otherwise agreed in writing by Altera, all
prices quoted by Altera for the Products do not include any national, state, or
local sales, use, value added or other taxes, customs duties, or similar tariffs
and fees. Distributor shall be responsible and liable for the payment of any
taxes, customs duties, or other government fees and tariffs applicable to the
Products, except for taxes based on Altera's net income, unless Distributor has
provided Altera with an exemption resale certificate in the appropriate form for
the jurisdiction to which the Products are to be directly shipped. Distributor
agrees to indemnify Altera for any claim for taxes, customs duties, or other
government fees and tariffs applicable to the Products that may be levied on
Altera.
 
6.4 Set-Off. Altera will have the right to setoff against any payment obligation
owed to Distributor any amounts due to Altera or to Altera's affiliates or
subsidiaries.
 
7.     SHIPMENT AND RISK OF LOSS:
 
7.1 Shipment. Orders issued by the Distributor will specify requested shipment
dates. Distributor will select the mode of shipment and the carrier. Altera will
pay for packing costs. Distributor will be responsible for and pay all shipping,
freight, and insurance charges, which charges Altera may require Distributor to
pay in advance.
 
7.2 Delays in Shipment. Altera will use commercially reasonable efforts to ship
products to arrive by any requested delivery dates quoted or acknowledged.
However, Altera will not be liable for any delay in shipment or delay in
performance under this Agreement due to unforeseen circumstances or due to
causes beyond its control including but not limited to, acts of nature, acts of
government, labor disputes, delays in transportation, and delays in delivery or
inability to deliver by Altera's suppliers.
 
7.3 Right to Ship Ahead. Altera reserves the right to ship up to three (3) days
in advance of the calculated ship date necessary to meet Distributor's requested
dock date. Distributor will accept delivery of such shipments.    
 
7.4 Risk of Loss. Title and risk of loss or damage to the Products shall pass to
Distributor, or to such financing institution or other party or parties as may
have been designated to Altera by Distributor: (i) when Altera releases the
Products to the carrier at Altera's shipping point if Altera ships from Altera
or warehousing facilities located within one country to a destination within the
same country; (ii) when the Products arrive at Distributor's shipping
destination if Altera ships the Products from Altera's facilities in the United
States to a destination in Mexico or Canada; and (iii) when the Products arrive
at a place one mile following the Products' departure from  the territorial
boundaries of the jurisdiction in which the shipping origin is located, in all
cases not covered by (i) or (ii).  Upon passage of title and risk of loss or
damage, Altera advises Distributor to insure Products for the full purchase
price paid by Distributor to Altera.
 
8.     PRICES
 
8.1 Altera's Prices. Distributor shall purchase products at Altera's prices as
are in effect at the time the order is received from the Distributor.
 
8.2 Price Changes: From time to time, Altera may decide to change the prices for
the Products.
 
(a)    Price decreases: In the event of a price decrease by Altera, Altera will
invoice Distributor at the lower price for all orders placed by Distributor that
have not been delivered as of the effective date of the price decrease.
(b)    Price increases: In the event of a price increase, Altera will announce
to Distributor its intention to raise prices at least thirty (30) days before
the effective date of such a price increase. Distributor shall have the right to
cancel (within ten (10) days of the announcement of a price increase) any orders
for Product for which Altera has announced a price increase.
 
8.3 Credit for Inventory Invoiced at Higher Price. In the event of a price
decrease, Altera shall issue a credit to Distributor in the amount of the price
decrease for all unsold Products then stocked by the Distributor provided that
Distributor satisfies the terms and conditions specified in subparagraphs 8.4
and 8.5(b) and (c).
 

 

--------------------------------------------------------------------------------

 

8.4 Record Keeping for Price Decrease Credits. As a condition of Altera issuing
Distributor a credit pursuant to subparagraph 8.3, Altera must receive an
inventory report from Distributor no later than thirty (30) days after the
effective date of the price decrease. No credit will be due Distributor if
Distributor fails to furnish such inventory report within the thirty (30) day
period. Altera shall have the right to audit the information provided in this
report against the previous inventory reports and subsequent resale reports.
Altera may conduct such audit in accordance with the provisions of subparagraph
3.7 of this Agreement. Upon verification of Distributor's claim for credit,
Altera shall issue a credit to Distributor's account.
 
8.5 Procedure for Submitting Claims for Credit.
 
(a) Distributor must submit its claims for the following types of credits within
sixty (60) days of the following:
 
(i) Price Discrepancies: the date of any invoice that contains a price
discrepancy; or
 
(ii) SSD (ship from stock debit): sales out date.
 
Altera will not honor any claims for credit submitted after the sixty (60) day
period.
 
(b) All claims for credit must specify the invoice number(s) to which the claim
applies.
 
(c) If Altera provided Distributor with a discount on its regular prices at the
time that Altera invoiced Distributor for the Products that are the subject of a
claim for credit, Altera shall subtract from the credit the proportional amount
of the prior discount.
 
9.    STOCK ROTATION AND RETURNS
 
9.1 Return of Products. If Altera determines in accordance with its Stock
Rotation Policy that Distributor's inventory is overstocked with certain
Products, Distributor may return such Products to Altera pursuant to
subparagraph 9.2. Products that are obsolete or discontinued may only be
returned pursuant to subparagraph 9.3 of this Agreement. Returns of Products
that are permitted in connection with the termination of this Agreement are
subject to paragraph 14. All returns require a Return Material Authorization
(“RMA”) and must follow Altera return policies.
 
Distributor shall bear all freight costs and risk of loss or damage during
shipment of returned Products and shall ship returned Products in accordance
with Altera's reasonable instructions.
 
Distributor's account will be credited by Altera in the amount paid by
Distributor for the returned Products after Altera receives the Products and
verifies their quantity and quality. All returned Products must be unused,
undamaged, and in Altera factory-sealed bags or Altera factory-shipped boxes.
Distributor may not take any deductions from payments due to Altera before
Altera has issued a credit to Distributor; Altera will charge interest at the
rate of one-and-one-half percent (1.5%) per month or at the maximum rate
permitted by law, whichever is less, from the date that Distributor makes any
unauthorized deductions.
9.2 Procedure for Stock Rotations. Each Altera fiscal semi-annual (i.e.
six-month) period, Altera will accept one (1) Stock Rotation return from
Distributor for the purpose of clearing Distributor's inventory of Product that
in Distributor's reasonable judgment is unlikely to be sold. If Distributor does
not initiate a Stock Rotation return before the end of the applicable Altera
fiscal semi-annual period, that period's allowance will be forfeited. Under this
provision, Distributor may return to Altera Product valued at up to five percent
(5%) of Altera's net billings to Distributor for the Altera fiscal semi-annual
period prior to the Stock Rotation. A portion of such approved stock rotation
total dollar level, not to exceed five percent (5%) thereof, may be eligible to
be scrapped under the Altera scrap policies. As a precondition for accepting a
Stock Rotation, Altera may require that Distributor take delivery from Altera of
Product of value equal to or less than the value of the Product returned.
9.3 Obsolete and Discontinued Products. Altera may render obsolete or
discontinue the manufacture and/or sale of any Product (“Discontinued Product”)
and shall notify Distributor of any Discontinued Product. Distributor shall have
the right to return Discontinued Product to Altera to the extent purchased from
Altera within the twenty-four (24) months prior to the date of Product
discontinuation notice. Within thirty (30) days of the last order date,
Distributor shall notify Altera of Distributor's intention to return any
Discontinued Product in its inventory which was purchased by Distributor from
Altera. Such notification shall include the Last Time Ship date for such
Discontinued Product. Distributor's account will be credited by Altera in the
amount paid by Distributor for the returned Products after Altera receives the
Products and

 

--------------------------------------------------------------------------------

 

verifies their quantity and quality. Debit claims for Discontinued Product will
be honored for six (6) months after the Last Time Ship date.
9.4 Administrative Procedures for Returns. Product returns to Altera pursuant to
subparagraphs 9.2, 9.3, and 14.5(c) as well as any other Product returns to
Altera are subject to the following provisions:
(a) Distributor must request and receive from Altera a Return Material
Authorization number for each return prior to shipping Product to Altera. Altera
will not unreasonably withhold Return Material Authorizations.
(b) Altera retains the right to review all line items prior to return and
approve or deny any item requested for return by Distributor. Altera will
establish and publish reasonable requirements for the approval of return line
items, and for the handling and packaging of Product to be returned, in order to
protect the quality of Altera Products and minimize the administrative expenses
associated with returns.
(c) Return Material Authorization numbers are valid for sixty (60) days from the
date of issuance to Distributor. If Distributor fails to return the Products
within that sixty (60) day period, Altera shall not be obligated to accept the
Products or to credit Distributor's account for the Products.
 
9.5 Defective Products. Defective or non-conforming Products shall be subject to
the warranty provisions of paragraph 10 of this Agreement.
 
10.  WARRANTIES
 
10.1 Altera's Warranties to Distributor.
 
(a) Semiconductor Products and Other Hardware Products. Altera warrants that the
Products (other than Software Products and Development Kits) (hereinafter
“Semiconductor Products and Other Hardware Products”) covered by this Agreement
shall be free from defects in materials and workmanship and shall materially
conform to Altera's published specifications (if any) under normal use for a
period of one (1) year from the date of invoice to Distributor's customer, but
in no event more than two (2) years from the date of invoice to Distributor. The
foregoing warranty does not apply to any Semiconductor Products and Other
Hardware Products that have been subject to misuse (including static discharge),
improper installation, programming (unless the programming reveals the defect)
or repair, mishandling, neglect, accident or modification or which have been
soldered or altered and are not capable of being tested by Altera under its
normal test conditions, or whose identifying information has been removed,
obscured, altered or augmented. Altera's sole obligation to Distributor for
Semiconductor Products and Other Hardware Products failing to meet this warranty
shall be to replace the defective or non-conforming Semiconductor Products and
Other Hardware Products or refund the applicable payments made by the
Distributor. This obligation is conditioned on all of the following: (1)
Distributor providing Altera with written notice of any nonconformity or defect
within the applicable warranty period, and (2) Distributor returning the
non-conforming or defective Semiconductor Products and Other Hardware Products
to Altera within thirty (30) days of receiving Altera's written notification to
do so, and (3) Altera determining that the Semiconductor Product or Other
Hardware Product is non-conforming or defective and that such nonconformity or
defect is not a result of improper installation, repair or other misuse by
Distributor. Any replacement of Semiconductor Product or Other Hardware Product
by Altera shall carry only the unexpired term of the original warranty. This
warranty is limited to Distributor and is not transferable.
 
(b) Software Products.
 
Altera warrants that Software Products covered by this Agreement, when properly
installed and used, will perform substantially in accordance with Altera's
current Software Products documentation for a period of ninety (90) days from
the date of delivery to Distributor's customer. Altera warrants the DVD on which
Software Products are furnished to be free from defects in materials and
workmanship under normal use for a period of ninety (90) days from the date of
delivery to Distributor's customer. The foregoing warranty does not apply to any
Software Products which have been damaged as a result of accident, abuse,
misuse, neglect, or modification. This warranty is limited to Distributor and is
not transferable.
 
During the ninety (90) day warranty period, (1) Altera will replace any Software
Product or DVD not meeting the foregoing warranty and which is returned to
Altera; or (2) if Altera is unable to deliver a replacement Software Product
which performs substantially in accordance with current Software Product
documentation or a DVD which is free of defects in materials or workmanship,
Distributor may return the Software Product for a credit in the amount paid by
Distributor. Any replacement Programs or DVD will be warranted for the remainder
of the original warranty period or

 

--------------------------------------------------------------------------------

 

thirty (30) days, whichever is longer.
 
(c) Development Kits.
 
Altera warrants that Development Kits covered by this Agreement shall be free
from defects in materials and workmanship and shall materially conform to
Altera's published specifications (if any) under normal use for a period of
ninety (90) days from the date of invoice to Distributor's customer, but in no
event longer than one year from the delivery to Distributor. The foregoing
warranty does not apply to any Development Kits that have been subject to misuse
(including static discharge), improper installation, programming or repair,
mishandling, neglect, accident or modification or which have been soldered or
altered and are not capable of being tested by Altera under its normal test
conditions, or whose identifying information has been removed, obscured, altered
or augmented. Altera's sole obligation to Distributor for Development Kits
failing to meet this warranty shall be to replace the defective or
non-conforming Development Kits or refund the applicable payments made by the
Distributor. This obligation is conditioned on all of the following: (1)
Distributor providing Altera with written notice of any nonconformity or defect
within the applicable warranty period, and (2) Distributor returning the
non-conforming or defective Development Kits to Altera within thirty (30) days
of receiving Altera's written notification to do so, and (3) Altera determining
that the Development Kit is non-conforming or defective and that such
nonconformity or defect is not a result of improper installation, repair or
other misuse by Distributor. Any replacement of a Development Kit by Altera
shall carry only the unexpired term of the original warranty. This warranty is
limited to Distributor and is not transferable.
 
(d) THE WARRANTIES CONTAINED IN PARAGRAPH 10 OF THIS AGREEMENT ARE THE ONLY
WARRANTIES MADE BY ALTERA WITH RESPECT TO THE PRODUCTS. EXCEPT AS PROVIDED IN
PARAGRAPH 10, ALTERA MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY,
 
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT. THE
WARRANTIES PROVIDED IN PARAGRAPH 10 MAY BE MODIFIED OR AMENDED BY ALTERA ONLY BY
WRITTEN INSTRUMENT SIGNED BY A DULY AUTHORIZED AGENT OF ALTERA.
 
10.2 Distributor Shall Make No Warranties. Distributor shall make no
representation, guarantee or warranty on Altera's behalf to Distributor's
customers with respect to the Products.
 
11.  ALTERA'S INTELLECTUAL PROPERTY RIGHTS
 
11.1 Trademark Use During Agreement. During the term of this Agreement,
Distributor is authorized by Altera to use the Trademarks in connection with
Distributor's advertisement, promotion, and distribution of the Products. Altera
reserves the right to review and reject Distributor's use of Trademarks.
Distributor shall not use the Trademarks, or any part thereof, separately or in
combination, as a part of or in connection with its firm, trade, or corporate
name. Distributor's use of the Trademarks will be in accordance with Altera's
policies in effect from time to time, including but not limited to trademark
usage and co-operative advertising policies.
 
11.2 Copyright, Patent, and Trademark Notices. As both a covenant by Distributor
and a condition of Altera's sale or license of the Products to Distributor,
Distributor will include on each copy of the Products that it distributes, and
on all containers and storage media, all copyright, patent, trademark, and other
notices of proprietary rights included by Altera on the Products. Distributor
agrees not to alter, erase, deface, or overprint any such notice on anything
provided by Altera.
 
11.3 No Distributor Rights in Altera Intellectual Property Rights. Distributor
has paid no consideration for the use of Altera's copyrights, patents,
trademarks, or trade secrets and nothing contained in this Agreement shall give
Distributor any interest in any of them. Distributor acknowledges that Altera
owns or holds a license to all copyrights, patents, trademarks, or trade secrets
related to the Products and agrees that it will not knowingly at any time during
or after this Agreement assert or claim any interest in or do anything that may
adversely affect the validity or enforceability of any copyrights, patents,
trademarks, or trade secrets owned by or licensed to Altera (including, without
limitation, any act, or assistance to act, which may infringe or lead to the
infringement of any copyrights, patents, trademarks, or trade secrets related to
the Products). Nothing in this subparagraph shall prevent Distributor from
challenging the validity of any trademark, copyright, or patent. Distributor
agrees not to attach any additional trademarks, logos, or trade names to any
Product. Distributor further agrees not to affix any of the Trademarks to any
product not manufactured or sold by Altera.
 
11.4 No Continuing Rights in Trademarks. Upon expiration or termination of this
Agreement, Distributor will immediately cease all display, advertising and use
of all Trademarks and will not thereafter use, advertise, or display any name,
mark or

 

--------------------------------------------------------------------------------

 

logo which is, or any part of which is, similar to, or confusing with, any
Trademark or other name, mark, logo or designation associated with any Product.
 
11.5 Obligation to Protect Proprietary Information. Altera and Distributor have
entered into or shall in the future enter into a non-disclosure agreement that
shall set forth the parties' obligations to protect proprietary information.
 
11.6 Notification of Suspected Infringement. Distributor agrees to notify Altera
of any known or suspected infringement of Altera's trademark, trade secret,
copyright, and patent rights that comes to Distributor's attention. Distributor
also agrees not to induce, encourage, contribute to, or support the infringement
of Altera's trademark, trade secret, copyright, and patent rights or the breach
of the Altera Program License Agreement by Distributor's customers or other
third parties.
 
11.7 Patent Indemnity.
 
(a) Altera shall defend any suit, proceeding, or claim of infringement asserted
against Distributor insofar as such suit, proceeding, or claim of infringement
alleges that any Product manufactured and supplied by Altera to Distributor
infringes any duly issued patent, and Altera shall pay all damages and costs
finally awarded therein against Distributor, provided that Altera promptly is
informed and furnished a copy of each communication, notice or other action
relating to the alleged infringement and is given authority, information, and
assistance (at Altera's expense) necessary to defend or settle said suit or
proceeding. Altera shall have the absolute right to control the defense and
settlement of any infringement suit or proceeding for which Distributor seeks
indemnification under this subparagraph. Altera shall not be obligated to defend
or be liable for costs and damages if the infringement arises out of (1)
Products that are manufactured by Altera in accordance with Distributor's
specifications, or (2) the Products being combined with or added to another
product, or (3) the Products being modified after delivery to Distributor by
Altera, or (4) from use of the Products, or any part thereof, in the practice of
a process. Altera's obligations hereunder shall not apply to any infringement
occurring after Distributor has received notice of such suit or proceeding
alleging the infringement unless Altera has given written permission for such
use by Distributor.
 
(b) If any Products manufactured and supplied by Altera to Distributor shall be
held to infringe any United States patent and Distributor shall be enjoined from
using the same, Altera will at its option and at its expense (1) procure for
Distributor the right to use such Products free of any liability for patent
infringement, or (2) replace such Products with non-infringing substitute
Products, or (3) refund the purchase price of such Products.
 
(c) If the infringement by Distributor is alleged prior to Altera's completion
of delivery of the Products, Altera may decline to make further shipments
without being in breach of this Agreement.
 
(d) If any suit, proceeding, or claim of infringement is asserted against Altera
based on a claim that the goods manufactured by Altera in compliance with
Distributor's specifications and supplied to Distributor directly infringe any
duly issued United States patent, then Distributor shall indemnify Altera to the
same extent as specified in subparagraph 11.7(a) of this Agreement. However,
Distributor shall not be obligated to indemnify Altera for specifications
developed solely by Distributor's end customer.
 
(e) THE FOREGOING STATES THE SOLE AND EXCLUSIVE LIABILITY OF THE PARTIES HERETO
FOR PATENT INFRINGEMENT AND IS IN LIEU OF ALL WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, IN REGARD THERETO.
 
12.  SOFTWARE LICENSE. Altera grants and Distributor accepts a non-exclusive
license to use and sublicense Altera Software Products and other copyrighted
materials, including but not limited to printed materials, on the following
terms (the “License”):
 
12.1 The Software Products covered by this Agreement are confidential and
proprietary to Altera and its licensors, and Altera and its licensors retain all
title, copyright, patent and other proprietary rights to the Software Products
and all copies thereof.
 
12.2 Distributor may sublicense Altera Software Products to its customers for
use according to the terms of Altera's end user license agreement, which is
included with the Software Products. Any sublicense granted to Distributor's
customers must be made subject to the terms of the Altera Program License
Agreement. Any attempt by Distributor to sublicense Altera Software Products in
contravention of this Agreement shall be null and void.
 
12.3 Distributor may use Altera Software Products to perform demonstrations of
the use of Altera Products, or to train sales people in the use of Altera
Products, or to train customers in the use of Altera Products.

 

--------------------------------------------------------------------------------

 

 
12.4 Distributor may use Altera Software Products to program other Altera
Products for Distributor's customers. Distributor may not use Altera Software
Products to program non-Altera Products.
 
12.5 Distributor may use a single copy of any Software Product only on a single
computer or on a single network of workstations.
 
12.6 Distributor may make one copy of any Software Product that it has installed
on a single computer or single network of workstations at Distributor's place of
business in any computer-
readable or printed form for back-up or archival purposes only and subject to
the terms of this Paragraph 12.
 
12.7 Distributor agrees not to disassemble, decompile, or otherwise reverse
engineer any Altera Software Product, nor may it make any copy thereof or apply
any techniques to derive the trade secrets embodied therein, except as
explicitly permitted by the national legislation implementing the EC Council
Directive of 14 May 1991 on the legal protection of computer programs. In
particular, Distributor agrees that it shall not be entitled for any purpose to
transmit any Software Product or to display any Software Product's object code
on any computer screen or to make any hard copy memory dumps of any Software
Product's object code. If Distributor believes it requires information related
to the interoperability of any of Altera Software Products with other programs,
Distributor shall not decompile or otherwise reverse engineer any of Altera
Software Products to obtain such information, and Distributor agrees to request
such information from Altera. Upon receiving such a request from Distributor,
Altera shall reasonably determine whether Distributor requires such information
for a legitimate purpose, and if so, Altera will provide such information to
Distributor within a reasonable time and on reasonable conditions. Other than as
explicitly permitted above, Distributor agrees that it will not apply any
techniques to ascertain trade secret information about any of the Products.
Distributor shall make any sublicense to Distributor's customers subject to this
subparagraph.
 
12.8 Distributor agrees that it will not open any sealed Altera Software
Products that are intended for sublicensing, nor will it sublicense any unsealed
Altera Software Products. Distributor will not transfer, sublicense, or give
away any copy of an Altera Software Product that was previously installed on any
computer or single network of workstations at Distributor's place of business.
 
12.9 The terms of this License shall govern with respect to Distributor's use of
Altera Software products in the event that any such terms are inconsistent with
or omitted from the Altera Program License Agreement.
 
13.  ASSIGNMENT
    
This Agreement shall not be assignable by either party without the prior written
approval of the other party. Except in the case of a corporate reorganization, a
change in the persons or entities who control fifty percent (50%) or more of the
equity securities or voting interest of a party shall be considered an
assignment of rights.
 
14.  TERM AND TERMINATION
 
14.1 Term. This Agreement shall be in force until terminated in accordance with
subparagraph 14.2 or 14.3 of this Agreement.
 
14.2 Termination With Notice. At any time, either party may terminate this
Agreement without cause upon providing the other party with ninety (90) days
prior written notice.
 
14.3 Termination For Cause. The Agreement may be terminated without notice under
the following circumstances:
        
(a) If either party is or becomes insolvent or admits its inability to pay its
debts as they become due, or makes an assignment for the benefit of creditors,
or if there are initiated by or against either party proceedings in bankruptcy
or under insolvency laws or for reorganization, receivership or dissolution, or
if either party ceases to conduct its operations in the normal course of
business, the other party shall have the right to terminate this Agreement
effective immediately upon giving notice.
 
(b) Except in the case of a public offering of the equity securities of either
party, if a party shall have a greater than fifty percent (50%) change in
ownership, the other party shall have the right to terminate this Agreement with
thirty (30) days notice.
 

 

--------------------------------------------------------------------------------

 

(c) If either party is in breach hereof and does not cure same within thirty
(30) days of notice hereof.
 
14.4 Waiver of Damages in Event of Termination. The right of termination, as
provided herein, is absolute. Both Altera and Distributor have considered the
possibility of expenditures necessary in preparing for performance of this
Agreement and the possible losses and damage incident to each in the event of
termination, and it is understood that neither party shall be liable to the
other for damages in any form by reason of the termination of this Agreement at
any time, other than as expressively provided in this Agreement.
 
14.5 Procedures Upon Termination.
 
(a) Unfilled Orders. Upon termination of this Agreement, Altera may, at its
option, cancel any or all unfilled orders that were previously accepted by
Altera pursuant to subparagraph 5.2. Except in those circumstances governed by
subparagraph 5.6 of the Agreement, Altera agrees not to cancel orders which are
for Products intended for resale pursuant to firm orders (1) that have been
placed by a specific customer with Distributor and are scheduled for delivery
within ninety (90) days of the date
that notice of termination is given and (2) that Distributor, from among its
locations, does not have inventory stock to complete. Distributor shall notify
Altera in writing of such firm orders within thirty (30) days of the date that
notice of termination is given.
 
(b) Promotion. Upon termination of this Agreement, Distributor agrees to
discontinue immediately all activities as an Altera Distributor including,
without limitation, all use of the Trademarks and all advertising of or
reference to Altera Products, except as permitted pursuant to the disposition of
inventory of Products pursuant to subparagraph 14.5(c).
 
(c) Disposition of Inventory. In the event Altera terminates this Agreement
without cause pursuant to subparagraph 14.2 or Distributor terminates on the
grounds that Altera has breached the Agreement, Altera will repurchase from
Distributor at Distributor's option any or all unsold non-discontinued and
non-obsolete Products in Distributor's inventory at the price paid by
Distributor. Products returned under this provision are subject to subparagraph
9.1. In the event Distributor terminates this Agreement without cause or Altera
terminates with cause pursuant to subparagraph 14.3 above, Altera may, at its
option, repurchase from Distributor any or all unsold Altera Products in
Distributor's inventory at the same price as set forth in the sentence
immediately preceding. The party terminating this Agreement shall pay all
transportation charges for Products returned to Altera.
 
15.  LIMITATION OF LIABILITY AND INDEMNIFICATION
 
In no event shall either party be liable to the other party for indirect,
special, incidental, or consequential damages as a result of any claim or
liability relating to or arising out of this Agreement. Each party shall
indemnify the other party for any claims asserted by any third party arising out
of or relating to the indemnifying party's breach of this Agreement, negligence,
or wrongful conduct.
    
16.  RELATIONSHIP OF THE PARTIES
 
It is expressly understood and agreed that the relationship between Altera and
Distributor under this Agreement is solely that of seller and buyer. Distributor
is an independent contractor and is in no way Altera's legal representative or
agent. Distributor has no authority to assume or create any obligation on behalf
of Altera, express or implied, with respect to Products or otherwise. Nothing
contained in this Agreement shall be construed as a limitation or restriction
upon Altera in the sale or other disposition of any Product to any person, firm
or corporation or in any territory or country.
 
17.  WAIVER OF JURY TRIAL AND GOVERNING LAW
 
17.1 Waiver of Jury Trial: Each party also hereby irrevocably waives, and agrees
not to seek, any right to a jury trial in any action arising out of or otherwise
relating to this Agreement.
 
17.2 Governing Law & Forum: All disputes, controversies, and claims shall be
decided under the laws of the State of California, USA (including the
substantive and procedural laws of the State of California), as those laws are
applied to agreements entered into and to be performed entirely within
California by California residents, excluding any choice of law rules. Any
action or proceeding arising out of or relating to this Agreement shall be
brought in the United States District Court for the Northern District of
California (or, if such court lacks jurisdiction, the courts of the State of
California, Santa Clara County) and each party hereby submits to the exclusive
jurisdiction and venue of any such court in any such action or proceeding.

 

--------------------------------------------------------------------------------

 

 
18.  WAIVER
 
Either party's failure to enforce at any time any of the provisions of this
Agreement, or any right with respect thereto, or to exercise any option herein
provided, shall in no way be construed to be a waiver of such provisions, rights
or options or in any way affect the validity of this Agreement. Either party's
exercise of any of its rights hereunder or of any options hereunder under the
terms or covenants herein shall not preclude or prejudice either party from
thereafter exercising the same or any other right it may have under this
Agreement, irrespective of any previous action or proceeding taken by either
party.
 
19.  NOTICE
 
All notices required by this Agreement shall be sufficiently given and effective
upon receipt. Notices should be addressed to the attention of the Distributor at
its principal place of business, as listed above, to the attention of General
Counsel, with a concurrent copy to SVP, Marketing & Asset Management, 7459 S.
Lima St., Building 2, Englewood, CO 80112, or to Altera Corporation, attention
Sr. VP of WW Sales, 101 Innovation Drive, San Jose, California 95134, with a
concurrent copy to Attn: General Counsel, at the same address, or to such other
place or places as the parties hereto may designate in writing. If notice is
given in any other manner, it shall be effective when received.
 
20.  CAPTIONS
 
The captions of the paragraphs herein are intended for convenience only, and the
same shall not be determined to be interpretive of the content of such
paragraph.
 
21.  SEVERABLITY
 
If any provision, or part of a provision of this Agreement is invalidated by
operation of law or otherwise, the provision or part will to that extent be
deemed omitted and the remainder of this Agreement will remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby are not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
 
22.  FORCE MAJEURE
 
If the performance or observance of this Agreement or of any obligation herein
is prevented or delayed by reason of an act of God, civil commotion, storm,
fire, riots, strikes, legal moratorium, war, revolution or action by government,
the party so affected shall, upon prompt notice of such cause being given to the
other party, be excused from such performance or observance to the extent of
such prevention or during the period of such delay, provided that the party so
affected shall use its reasonable efforts to avoid or remove the cause or causes
of non-performance and observance.
 
23.  COMPLETE AGREEMENT
 
This Agreement supersedes and cancels any previous understanding or agreements,
whether written or oral, between the parties relating to the subject matter
hereof. It expresses the complete and final understanding with respect to the
subject matter hereof and may not be changed in any way except by an instrument
in writing signed by authorized representatives of both parties.
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

[Signatures Follow]
 
    
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives and to become effective as of the day and
year first written above.
 
ARROW ELECTRONICS, INC.
 
ALTERA CORPORATION
 
 
 
 
 
 
 
 
 
 
BY:
/s/ David West
 
BY:
/s/ Stephen E. McMinn
David West
 
Stephen E. McMinn
Vice President of Market Development
 
Vice President of Worldwide Distribution
DATE:
January 11, 2011
 
DATE:
January 11, 2011

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 